Name: Commission Regulation (EC) NoÃ 629/2005 of 25 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 26.4.2005 EN Official Journal of the European Union L 105/1 COMMISSION REGULATION (EC) No 629/2005 of 25 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 25 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 108,7 204 98,0 212 118,7 624 168,0 999 123,4 0707 00 05 052 140,2 204 72,9 999 106,6 0709 90 70 052 102,3 204 32,8 999 67,6 0805 10 20 052 48,7 204 45,0 212 57,7 220 47,9 388 62,0 400 51,4 624 65,2 999 54,0 0805 50 10 052 53,6 388 67,6 400 69,6 528 61,7 624 54,6 999 61,4 0808 10 80 388 86,4 400 141,2 404 97,7 508 67,5 512 70,2 524 63,2 528 66,1 720 84,1 804 108,6 999 87,2 0808 20 50 388 82,2 512 64,6 528 67,9 720 78,9 999 73,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.